                  EXHIBIT 28




Case 1:17-cv-00256-MR Document 43-29 Filed 01/22/19 Page 1 of 4
1/22/2019                                                 Attorney for 'Bird-Dogging' Victim: Assault Charges a 'Hoax'




  Attorney for ‘Bird-Dogging’ Victim:
  Assault Charges a ‘Hoax’




                                                                                                                         Screenshot / Facebook

  17 Oct 2016                                                                                                                            1,007




  An attorney for Richard L. Campbell, the man accused of punching a
  protester outside a Donald Trump rally in Asheville, North Carolina, last
  month tells Breitbart News that a new video produced by James O’Keefe’s
  Project Veritas showing a Democratic consultant claiming responsibility
  for the incident should exonerate her client.
  “Mr. Campbell never assaulted anyone,” attorney Ruth Smith told Breitbart News via e-mail. “He went
  to a political rally as was his Constitutional right.
  “As a result of Ms. Teter’s hoax, he and his wife have been tarred and feathered in the media and he
  has been charged as a criminal. It’s disgusting that people would do this sort of thing to innocent
  people, and worse that they seem to make a sport out of it.”
                  Case 1:17-cv-00256-MR Document 43-29 Filed 01/22/19 Page 2 of 4
https://www.breitbart.com/politics/2016/10/17/attorney-for-bird-dogging-victim-assault-charges-a-hoax/                                           1/3
1/22/2019                                                 Attorney for 'Bird-Dogging' Victim: Assault Charges a 'Hoax'

                                                                                                                         Breitbart TV
  CLOSE | X




  Campbell, 73, was accused of sucker-punching 69-year-old Shirley Teeter, who wears an oxygen tank.
  Teeter’s claims were picked up by national media, and a warrant was issued for his arrest by local
  police.
  Smith told Breitbart News at the time that Teeter had “made up the whole thing.” She noted that
  Campbell, who has cataracts, cannot see well and was being led through the throng of protesters by his
  wife. She pointed to Facebook video that shows Teeter approaching Campbell from behind and
  apparently reaching for his shoulder. He turned around, she said, and Teeter fell down.
  The Project Veritas video shows Scott Foval, a consultant for Democracy Partners, who works with the
  Democratic National Committee and the Hillary Clinton campaign, taking credit for Teeter’s supposed
  “assault.”
  He describes her as a participant in a tactic called “bird-dogging,” where trained activists are sent to
  Trump rallies to instigate violence, either inside or outside. The goal is to create bad press for Trump
  and a sense of “anarchy” around him that will frighten voters.
  Foval nods when asked if Democracy Partners is responsible for the incident and confirms that she
  was “trained,” though he adds that his group did not have direct contact with Teeter. “We didn’t know
  who she was ahead of time,” Foval says.




                        Case 1:17-cv-00256-MR Document 43-29 Filed 01/22/19 Page 3 of 4
https://www.breitbart.com/politics/2016/10/17/attorney-for-bird-dogging-victim-assault-charges-a-hoax/                              2/3
1/22/2019                                                 Attorney for 'Bird-Dogging' Victim: Assault Charges a 'Hoax'

  “We just had somebody who connected with her before that rally. And we knew that she was putting
  herself
  CLOSE |out
          X there to draw a fire. That’s all we knew.”

  Focal also explained to Project Veritas’ undercover journalist how Democracy Partners arranges for a
  volunteer to help activists with press coverage, to maximize the impact of each “bird-dogging”
  incident, wherever it occurs.
  He also explained that “bird-dogging” operations can recruit activists from any demographic group,
  using focus groups to filter potential participants, including the elderly.




  Joel B. Pollak is Senior Editor-at-Large at Breitbart News. His new book, See No Evil: 19 Hard
  Truths the Left Can’t Handle, is available from Regnery through Amazon. Follow him on Twitter
  at @joelpollak.




                        Case 1:17-cv-00256-MR Document 43-29 Filed 01/22/19 Page 4 of 4
https://www.breitbart.com/politics/2016/10/17/attorney-for-bird-dogging-victim-assault-charges-a-hoax/                   3/3
